Case 1:20-cv-00232-CMA-GPG Document 50 Filed 09/08/20 USDC Colorado Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO
                               Judge Christine M. Arguello


  Civil Action No. 20-cv-00232-CMA-GPG

  ARRON PISANI,

         Plaintiff,

  v.

  THE RITZ-CARLTON HOTEL COMPANY, a limited liability company, and
  PATRICK HARRINGTON,

         Defendants.


                ORDER AFFIRMING AND ADOPTING RECOMMENDATION
                     OF UNITED STATES MAGISTRATE JUDGE


         This matter is before the Court on the Recommendation (Doc. # 48) by

  Magistrate Judge Gordon P. Gallagher, wherein he recommends that this Court grant

  Defendant Patrick Harrington’s Motion to Dismiss (Doc. # 18) based on insufficient

  service of process. Plaintiff filed an Objection (Doc. # 49) on September 6, 2020. For

  the following reasons, the Court affirms the Recommendation.

                                    I.     BACKGROUND

         This case arises from an incident that allegedly took place on the premises of

  The Ritz-Carlton in Bachelor Gulch, Colorado, on December 2, 2018. Specifically,

  Plaintiff asserts that Mr. Harrington assaulted him, and Plaintiff was injured as a result.

  Plaintiff’s Amended Complaint raises two claims for relief: (1) premises liability against
Case 1:20-cv-00232-CMA-GPG Document 50 Filed 09/08/20 USDC Colorado Page 2 of 5




  Defendant Ritz-Carlton Hotel Company LLC; and (2) battery against Mr. Harrington.

  (Doc. # 6 at 2–5.)

         Plaintiff initiated this case in Colorado state court on November 30, 2019. On

  January 10, 2020, Plaintiff filed an Affidavit of Process Server, which indicates that Mr.

  Harrington was served with various documents on January 1, 2020. (Doc. # 18-3.) It is

  undisputed that those documents did not include a summons. In the instant Motion, Mr.

  Harrington argues that the absence of a summons rendered service legally inadequate.

  See Fed. R. Civ. P. 4(c)(1) (A summons must be served with a copy of the complaint.

  (emphasis added)); see also Colo. R. Civ. P. 4(c) (“. . . the complaint shall be served

  with the summons . . . .” (emphasis added)).

         Mr. Harrington raised the issue of defective service for the first time in a motion to

  dismiss that he filed in state court on January 24, 2020. (Doc. # 18-4.) Despite having

  ample notice of the defect, Plaintiff concedes that he “has not attempted to cure

  service.” (Doc. # 49 at 2.) Thus, Mr. Harrington still has not been properly served.

                               II.    STANDARD OF REVIEW

         When a magistrate judge issues a recommendation on a dispositive matter,

  Federal Rule of Civil Procedure 72(b)(3) requires that the district judge “determine de

  novo any part of the magistrate judge’s [recommended] disposition that has been

  properly objected to.” An objection is properly made if it is both timely and specific.

  United States v. One Parcel of Real Property Known As 2121 East 30th Street, 73 F.3d

  1057, 1059 (10th Cir. 1996). In conducting its review, “[t]he district judge may accept,




                                                2
Case 1:20-cv-00232-CMA-GPG Document 50 Filed 09/08/20 USDC Colorado Page 3 of 5




  reject, or modify the recommended disposition; receive further evidence; or return the

  matter to the magistrate judge with instructions.” Fed. R. Civ. P. 72(b)(3).

         In the absence of a timely objection, however, “the district court may review a

  magistrate [judge’s] report under any standard it deems appropriate.” Summers v. Utah,

  927 F.2d 1165, 1167 (10th Cir. 1991) (citing Thomas v. Arn, 474 U.S. 140, 150 (1985)

  (stating that “[i]t does not appear that Congress intended to require district court review

  of a magistrate’s factual or legal conclusions, under a de novo or any other standard,

  when neither party objects to those findings.”)).

                                      III.   ANALYSIS

         Judge Gallagher determined that “service of process was legally defective . . .”

  as to Mr. Harrington. (Doc. # 48 at 7.) Plaintiff does not object to that determination, see

  (Doc. # 49), and the Court adopts Judge Gallagher’s findings and conclusions because

  they are not clearly erroneous. Summers, 927 F.2d at 1167 (citing Thomas, 474 U.S. at

  150). Rather, Plaintiff argues that he should be permitted to cure the defective service.

  (Id.) The Court disagrees.

         Federal Rule of Civil Procedure 12(b)(5) allows for the dismissal of an action

  without prejudice based on insufficient service of process. Where, as here, “a defendant

  is not served within 90 days after the complaint is filed, the court . . . must dismiss the

  action without prejudice against that defendant or order that service be made within a

  specified time,” unless the plaintiff shows good cause for the delay. Fed. R. Civ. P. 4(m)

  (emphasis added). “A court applying these rules engages in a two-part inquiry.” Estate




                                               3
Case 1:20-cv-00232-CMA-GPG Document 50 Filed 09/08/20 USDC Colorado Page 4 of 5




  of Goodwin v. Connell, 376 F. Supp. 3d 1133, 1144 (D. Colo. 2019) (citing Moore v.

  Teamsters Local 41, 2015 WL 859074, at *2 (D. Kan. Feb. 27, 2015)).

         First, the court determines whether the plaintiff has shown good cause for his

  failure to timely serve the defendant. Id. If good cause is shown, then an extension of

  the time for service of process is mandatory. See Fed. R. Civ. P. 4(m); see also

  Thunder Mountain Custom Cycles, Inc. v. Thiessen, No. 06-cv-02527-EWN-BNB, 2008

  WL 618898, at *6 (D. Colo. Mar. 5, 2008). If good cause is not shown, then the court

  proceeds to the second step of the analysis and determines whether a permissive

  extension is warranted. See Moore, 2015 WL 859074, at *2.

         In Plaintiff’s cursory Objection, he offers no explanation for his failure to timely

  serve Mr. Harrington with adequate process. Rather, as Judge Gallagher accurately

  observed, “[n]othing in the record indicates that Plaintiff has made any effort to arrange

  for proper service of process on [Mr.] Harrington.” (Doc. # 48 at 7.) Thus, Plaintiff has

  not shown good cause for his failure, and there is no basis for the Court to award

  Plaintiff’s lack of diligence with a permissive extension of time. As a consequence,

  dismissal of Plaintiff’s claim against Mr. Harrington is warranted.

                                    IV.     CONCLUSION

         Based on the foregoing, the Court ORDERS as follows:

     •   The Recommendation of Magistrate Judge Gallagher (Doc. # 48) is AFFIRMED

         AND ADOPTED as an order of this Court;

     •   Mr. Harrington’s Motion to Dismiss (Doc. # 18) Plaintiff’s Second Claim for Relief

         is GRANTED;


                                                4
Case 1:20-cv-00232-CMA-GPG Document 50 Filed 09/08/20 USDC Colorado Page 5 of 5




     •   Plaintiff’s Second Claim for Relief is DISMISSED WITHOUT PREJUDICE;

     •   The Clerk of the Court is DIRECTED to amend the caption of this case to reflect

         that Mr. Harrington is no longer a Defendant;

     •   Plaintiff’s First Claim for Relief against Defendant Ritz-Carlton Hotel Company

         LLC remains pending.

         DATED: September 8, 2020


                                                  BY THE COURT:


                                                  _____________________________
                                                  CHRISTINE M. ARGUELLO
                                                  United States District Judge




                                              5
